 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalculated to convey the impression that the employees mayreceive a benefit in the form of more favorable terms of em-ployment if they vote for one union rather than another. As-suming that the Employer's letter was provoked, as statedtherein, by a rumor that the Employer would not sign a contractwith the Petitioner, even though it won the election, the Em-ployer needed only to deny this rumor. It was not justifiedin indicating that the Petitioner might receive better treat-ment than the Intervenor.On the basis of the foregoing, we conclude, as did the ActingRegional Director, that the Employer's statement interferedwith the employees' exercise of a free choice in the election.We shall therefore set the election aside and shall direct theActing Regional Director to conduct a new election at suchtime as he deems appropriate.ORDERIT IS HEREBY ORDERED that the election held on June 26,1953,be, and it hereby is, set aside.IT IS FURTHER ORDERED that this proceeding be remandedto the Acting Regional Director for the Region in which thiscase was heard for the purpose of conducting a new election atsuch time as he deems the circumstances permit a free choiceof a bargaining representative.QUAKER STATE OIL REFINING CORPORATIONandOILWORKERS INTERNATIONAL UNION,LOCAL481, G.I.O.Case No. 6-CA-626. November 12, 1953DECISION AND ORDEROn August 14, 1953, Trial Examiner Thomas N. Kesselissued hisIntermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in the unfairlabor practices alleged in the complaint, but recommendingthat no remedial order issue.A copy of theIntermediateReport is attached hereto. Thereafter exceptions to theIntermediate Report were filed by the Respondent and exceptionswith a supporting brief were filed by the General Counsel.The Respondent was granted leave to, and did,file a brief inreply to the General Counsel's brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefsof the Respondent and the General Counsel, and the entirerecord in the case, and hereby adopts the Trial Examiner'sfindings,conclusions,and recommendations except as follows:107 NLRB No. 11. QUAKER STATE OIL REFINING CORPORATION35The Trial Examiner found that there had been a violationof the statute, but, in view of the circumstances of this case,recommended that no remedialorder be issuedby the Board.As found by the TrialExaminer andas shown by the record,theRespondent bargained in good faith to an impasse, certainincreases were made during the interim before bargainingwas resumed,the Respondent displayed no antiunion animus,the parties overcame the impasse and reached agreement,and, finally, the conduct of the Respondent did not disruptharmonious relations between the parties.Even assuming,withoutdeciding, that there was a technical violation, inthese circumstances we would not find that the Respondentviolated Section 8 (a) (5) of the Act. Accordingly, we shalldismiss the complaint.[The Board dismissed the complaint.]Intermediate ReportUpona charge filedby Oil WorkersInternationalUnion, Local 481, C.LO., herein calledtheUnion, the General Counsel of the National Labor Relations Board, by the RegionalDirector for the Sixth Region (Pittsburgh, Pennsylvania), issued his complaint dated March 31,1953,againstQuaker State Oil Refining Corporation, herein called the Respondent,allegingthat the Respondent had engaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (a) (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act. Copies of the complaint, the charge,and a notice of hearing were duly served upon the Respondent and the Union.With respect to the unfair labor practices, the complaint alleged that the Respondent, onor about May 24, 1952, at a time when it was engaged in negotiating a collective-bargainingcontract covering the employees at its Emlenton, Pennsylvania, plant with the Union as therepresentative of these employees, unilaterally granted, without notifying or consulting theUnion,wage increases to certain employees in the bargaining unit, and has since failedand refused to bargain with the Union concerning these wage increases although requestedby the Union to do so By this conduct, the Respondent allegedly breached its statutory dutyto bargain with the Union in violation of Section 8 (a) (5) and 8 (a) (1) of the Act.In its answer duly filed, the Respondent admitted that it had granted the aforesaid wageincreases,butdenied having thereby violated the Act in justification of its conduct theRespondent averred that the increases were granted during a period of "impasse" in con-tract negotiations with the Union, that no bargaining contract was then in existence to pre-clude such action,and that the wage increases in question were incorporated in the contractlater reached by the Respondent and the Union Subsequent to the filing of the answer, theRespondent filed a motion for a bill of particulars as to allegations in the complaint Thismotionwas denied by Dent B. Dalby, Trial Examiner, to whom the motion was referredfor rulingPursuant to notice, a hearing was held at Franklin, Pennsylvania, on May 25 and 26, 1953,before Thomas N. Kessel, the undersigned Trial Examiner, duly designated by the ChiefTrial ExaminerThe General Counsel and the Respondent were represented by counsel,and the Union by an official thereof Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence was afforded all parties At the close of thehearing counsel for the General Counsel and the Respondent made oral statements, andthereafter filed briefs with the undersigned which have been carefully consideredUpon the entire record in the case, and from his observation of the witnesses, the under-signed makes the following; 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTThe complaint alleges and the answer admits that the Respondent,a Delaware corporationhaving its principal officeinOil City,Pennsylvania,produces,refines, and distributespetroleum and its byproducts in West Virginia, Ohio, New York, and Pennsylvania. Theparties stipulated at the hearing that in 1952 the Respondent purchased materials,supplies,and equipment for use at its Emlenton. Pennsylvania, plant valued in excess of $1,000,000of which 25 percent was shipped to this plant from points outside the State. During the sameperiod the Respondent sold products produced at the Emlenton plant valued in excess of$ 1,000,000 of which approximately 50 percent was shipped to points outside the State.From the foregoing,itisfound that the Respondent is engaged in interstate commercewithin the meaning of Section 2 (6) of the Act.ILTHE LABOR ORGANIZATION INVOLVEDOilWorkersInternationalUnion, Local 481, C.LO., isa labor organization admitting tomembership employeesof theRespondentIII,THE UNFAIR LABOR PRACTICESA.Thealleged refusal to bargainItisestablished that at all times material the Union represented a majority of the Re-spondent's employees in an appropriate unit consisting of all production and maintenanceemployees with certain exclusions at the Respondent's Emlenton, Pennsylvania, plant.On December 21, 1951, representatives of the Union and the Respondent met at the Re-spondent'sEmlenton plant to negotiate a new contract to supersede their subsisting contractwhich was due toexpireon February 7, 1952. At thisfirstmeetingthe Unionpresented itsproposalswhichincluded a 25-cent per hour across-the-board wage increase for employeesin all classifications. In addition, the Union demanded that the 9-cent per hour cost-of-livingincreaseswhichhad been granted employees under the subsisting contract be added to andmade part of the base pay rates in effect,the Union by these proposals was seeking anacross-the-board increase in base pay rates of 34 cents per hour.Proposals were alsomade by the Union for adjustments in the wages and classifications of filter and boilerhouseoperators and BAF helpers. After some discussion, the meeting adjourned to give theRespondent time to consider the Union's proposalsThe parties next convened on January 15, 1952, when the Respondent submitted its counter-proposals to theUnion.in the ensuing deliberationsthe Unionrejected proposals not con-sistentwith their own. Wages, however, were not discussed, nor was any final conclusionreached as to other matters. The meeting was adjourned until January 22. At the meetingheld on that date the Respondent offered to add 3 cents of the 9 cents per hour cost-of-livingincreases previously granted to the base rate,with the remaining 6 cents to be retainedon a cost-of-living basis. An adjustment was also offered on the rate for the BAF helperclassification.These offers were contingent upon the signing of a 3-year contract. Theunionnegotiators rejected the Respondent'swage offers and held fast to their originalwage demandsFollowing the January 22 meeting, the union negotiators submitted the Respondent'soffers to the membershipwhichinstructed the negotiators to continue their demands for the25 cents across-the-board increase This was reported to the Respondent at the next meet-ing held on January 30 The Respondent announced on this occasion that it would not continuetonegotiate unless the Union were to recede from its 25-cent demand. At this point thenegotiators on both sides agreed thattheywere"deadlocked"on the wage issue,and mutu-ally decided to call in a Federal conciliator On February 4 the negotiators convened withthe conciliatorDespite the conciliator's efforts, neither side would abandon its previouslydeclared positionThe Union continued to press for its 25-cent demand, and the Respondentfirmly refused to negotiate until the Union receded from this demand. E. E. Ebner, theRespondent's superintendent, cautioned the union negotiators that the subsisting contractwas to expire on February 7, 3 days hence, and that the cost-of-living increases grantedunder the contract would be withdrawn. This evoked the retort that if this were done he QUAKER STATE OIL REFINING CORPORATION37"may as well withdraw the entire contract."Ebner then requested signature of a documentguaranteeing72 hours advance notice from the Union in the event it were to strike. i Thisrequest was turned down upon Ebner's unwillingness to stipulate that the 9-cent cost-of-living increase would not be withdrawn.At aboutthispoint the union negotiators remarkedthat in view of the Respondent's position it was of little use to negotiate further until therewas a determination by the Wage Stabilization Board involving applications for approval ofwage increases covering various companies in the oil industry.2The meeting thereuponended with no date set for further meetings.In about mid-April 1952,Ebner discussed with G. B. Hunter,Respondent's vice president,the advisability of granting increases to employees Arthur Sheffer, H. A. Eckel, and ThomasAnderson.These employees were classified,respectively as machinist,BAF mechanic A.and instrument man, and were the only employees employed by the Respondent with theseclassifications.These employees had previously requested increases from their foremanand one had spoken directly to Ebner about this matter.Hunter agreed with Ebner thatprudent management required the granting of increases to them as they were key men whoseservices the Respondent wished to retain,and authorized Ebner to grant the increases.Hunter left for California and returned to the plant on May 12.Learning from Ebner that hehad not yet granted the increases, he instructed him to do so forthwith. On May 13, theemployees were notified of their increases which were made effective on May 26, in thenext new pay period.The parties stipulated that these increases amounted to 4J cents perhour in the base rate for these employees, and did not involve any change in their job titles,classifications,duties, work assignments,or hours of employment.Theyfurther stipulatedthat the increases were granted and made effective without prior notice to or consultationwith the Union or any of its representativesOn May 20, 1952, the Union and the Respondent resumed contract negotiations at theRespondent's instigation.At the meeting held on this date, the Respondent made a wageproposal which was unacceptable to the Union.Thismeeting ended without agreement.The partiesmet againon June 2, and the Respondent offered to include the 9-cent cost-of-living increase under the old contract in the new base rate, and to further increase the baserate of 15 cents per hour The Respondent agreed also to certain adjustmentsin the BAFand Laboratory helper classifications.The union negotiators agreed to these terms subject toratification by the union membership.Ebner accordingly agreed to prepare typed copies of thecontract and to deliver them to the union negotiators in time for presentation to the member-ship at a meeting to be held on Friday night, June 6. Sharon McHenry, the chairman of theunion negotiating committee,received the typewritten contracts just beforehe finished workat 4 p in.on that date.He then convened the negotiating committee which at 6,15 p. in. startedto go over the contract.Before the meeting began at 7 p. in. the committee had scanned mostof the contract,comparing it with the expired contract to see whether the agreed changes hadbeen incorporated.There was insufficient time, however,to examine the addendum to thecontract which contained the wage scales for the various classifications.At a meeting held on June 9,the union negotiators informed the Respondent that the mem-bership had been apprised of the Respondent's proposals,and requested in addition to theseproposals,adjustment in the wages for filter and boilerhouse operators as well as retro-activity of the contract to February 7, 1952. including checkoff of union dues. The Respondentturned down the request for the adjustments, but acceded to the request for retroactivity.Agreement having been reached as to all matters,Ebner then requested the union negotiatorsto sign the formal contracts,assuring them that the contract contained only what had beennegotiated.The contracts were thereupon duly executed by the representatives of all parties.About a week after the contract was signed, the Union received complaints from severalemployees that the contract accorded greater increases to certain job classifications thantoothers.A check of the contract and inquiries from the Respondent revealed that theforegoing 41 cents per hour merit increases to Sheffer, Eckel, and Anderson had beenincorporated into the.contract as part of the new wage scales. A formal protest from theUnion as to this action elicited the Respondent's response that the increases had beengranted in good faith and that the Respondent had acted within its rights in granting them.The Respondent accordingly refused to comply with the Union's request that it post a noticeto its employees that it would henceforth recognize the Union as the representative of itsi The Union had takena strike vote before this meeting.2No proceedings were pendingbefore the WageStabilizationBoard initiated by the Re-spondent or inwhich it wasa participant. 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees and that it would "cease and desist from interfering with and/or in any mannerattempting to avoid bargaining in good faith" with the Union.The General Counsel contends in his brief that the failure of the parties to reach agree-ment on February 4 reflected only the "temporary futility" of further discussion resultingdirectly from the Respondent's refusal to bargain in good faith. This contention is rejected.Not only does the record fail to support a conclusion that the Respondent had not bargainedin good faith, but it is amply clear that when the parties broke off negotiations on February4, that a genuine impasse existed over the issue of a general wage increase.5 The existenceof such impasse,however,did not automatically entitle the Respondent to take the unilateralaction here involvedThe merit increases accorded Sheffer, Eckel, and Anderson had never been part of thenegotiationsbetween the Union and the Respondent.At none of the negotiating meetingsbefore,or even after February 4, 1952, was there any mention of "merit increases" tothese or any other employees.While there were discussions concerning "equity" adjust-ments for certain job classifications, this matter was totally unrelated to the subject ofmerit increases.Accordingly,Iconclude that the merit increases granted the foregoingemployees on May, 13, 1952, were beyond the scope of any matters negotiated between theUnion and the Respondent.The Board has declared that ordinarily a good-faith bargaining impasse connotes thefutilityof further negotiations and, in the case of the employer-party to the collectiverelations,leaves that employer free to take certain economic steps not dependent upon themutual consent of the Union.4 The Board, however, has limited his doctrine of permissibleunilateral conduct by an employer to matters which,before the good-faith impasse, had atleast been presented by the employer to the Union as a subject for bargaining or had beendiscussed at a bargaining conference.5As shown,the Respondent's unilateral action didnotmeet this test.By dealing directly with its employees concerning a bargainable subject 6as to which there had been no negotiations, the Respondent bypassed their statutory repre-sentative.Such conduct could reasonably have been interpreted by the Respondent's em-ployees as a withdrawal of recognition of the Union's representative status and was, ineffect, a disparagement of the collective-bargaining process. It constituted,per se, a viola-tion of Section 8 (a) (5) and (1) of the Act.The Respondent's conduct is not exonerated by the fact that the bargaining contract subse-quently reached by the parties incorporated the merit increases. Even had the Union beenaware when it signed the contract that these increases were included therein, the Re-spondent's prior statutory violation would not thereby have been automatically extinguished. TIn any event. I am convinced that the union representatives signed the contract ignorant ofthe fact that the merit increases were included in it Because of the time pressure-6 involvedbetween June 6, 1952, and June 9, 1952, when the contract was formally executed, I amsatisfied that the Union's failure to detect the merit increases in the contract was an innocentmistake and not the result of its carelessness. Moreover, the Respondent had itself preparedthe formal contract, and its representative. Ebner, had assured the union negotiators atthemoment of signing that the contract contained only what had been negotiated. Discoveryof the inaccuracy of this representation could have been made only by a time-consumingcomparison of the wage addenda of the new and old contracts plus the February 7, 1950,addendum to the old contract which provided for sliding scale increases in base rates aswell as cost-of-living increases. Time was lacking under the circumstances attending thesigning of the contract for such comparison. It therefore cannot be said, as the Respondentargues in its brief, that the Union, having signed the contract, must be regarded as havingbargained on all matters contained therein,including themerit increasesas to which itthen had no actual knowledge Such reasoning is premised on a rigid construction of therule that one who signs a contract is presumed to know its contents. This rule, however,is not inflexible or invariably applied. It is generally held that where as the results of one's,In view of the ultimate conclusions herein, it has been unnecessary to detail in the aboveaccount of the negotiations before February 4, 1952, all the evidence showing that by thatdate the attitudes of the parties on the wage issue had sufficiently hardened to warranta conclusion that they had reached an impasse.4Central Metallic Casket Co., 91 NLRB 572.5 I.B.S.Manufacturing Company, 96 NLRB 1263.6 N. L. R. B. v. J. H. Allison & Company, 165 F. 2d 766 (C. A. 6).7 Ibid. TIDE WATER ASSOCIATED OIL COMPANY39failure to read a contract a party signs in the mistaken belief as to its contents,the contractis not binding upon him if the mistake was induced by a misrepresentation,albeit innocent,of the other party to the contract,and was not due to want of care or diligence.8Accordingly,Iconclude that the Union did not in fact, bargainwiththe Respondent concerning the meritincreases contained in the contract,and that the signing of the contract by the Union doesnot warrant a legal conclusion that it bargained as to these increases.Althoughthe Respondent's unilateral action was a clear technical violation of the Act, inthe opinion of the undersigned no remedial order is required in the circumstances of thiscase.As noted,the parties eventually overcame the impasse which stalled negotiations onFebruary4, 1952,and reached agreements which were embodied in a collective-bargainingcontract signed on June 9, 1952.So far as this record shows, there are no indications ofbad-faith bargaining during any phase of the negotiations leading to the ultimate agreementbetween the parties. There is,moreover,no contention in this case that the Respondent'sconduct was motivated by union animus,or was in any way intended to undermine the Unionor otherwise damage its status as representative of the Respondent's employees. On theotherhand,Iaccept at face value the Respondent's assertion that the merit increases weregranted in the interests of prudent management in the honest belief that it could do sowithout first notifying or consulting the Union.Apart from the issue herein involved, theUnionand the Respondent appear to enjoy stable and harmonious labor relations, and nodanger appears that these relations will be disrupted by the Respondent's isolated technicalviolation.9Accordingly,itisfound that it would not effectuate the policies of the Act toissue a remedial order based upon such conduct alone.10Theundersigned therefore rec-ommends that the complaint herein be dismissed in its entirety.Uponthe basis of the foregoing findings of fact and upon the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.QuakerState Oil Refining Corporation,Emlenton,Pennsylvania,is engaged in and atall timesmaterialherein has been engaged in commerce within the meaning of Section2 (6) and(7) of the Act.2.OilWorkers International Union,Local 481, C.LO., isa labor organization withinthe meaning of Section2 (5) of the Act.3.The allegations of the complaint that Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) and(5) of the Act,have notbeen sustained.[Recommendations omitted from publication]8Amprican Jurisprudence,Vol.12, Sec. 133, 137; Willistonon Contracts,Rev. Ed. Vol.Five, Sec. 1577.9Thus, on June28, 1952,Sam Beers,representativefor the OilWorkers InternationalUnion andamember of the union committeewhich hadnegotiated the contract,wrote aletter to Respondent protesting the grant of the merit increases.Thisletter said in part,We arepleased to learn from Mr. Newtonthat the Quaker State OilRefining Corporationhas acceptedthe fact that LaborUnions are an important part of the industrial institu-tions of thisnation,and that it is the intention of the Corporation to bargainwithlegallyrecognized unions in good faith.10 See Bob Morgan MotorCompany, Inc., 106 NLRB 334; cf.Crown Zellerbach Corporation,95 NLRB 753.TIDE WATER ASSOCIATED OIL COMPANYandEMPLOYEESASSOCIATION OF BAYONNE,Petitioner.CaseNo. 2-RC-5888.November12, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before I. L.Broadwin,107 NLRB No. 15.